          Case 2:18-cv-01007-NR Document 54 Filed 10/22/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
CHAD KAPOLKA AND BRETT                             )
TURRENTINE, Individually and on behalf             )
                                                   )   2:18-cv-01007-NR
of all Others Similarly Situated,                  )
                                                   )
               Plaintiffs,                         )
                                                   )
       vs.                                         )
                                                   )
                                                   )
ANCHOR DRILLING FLUIDS USA, LLC                    )
and Q’MAX AMERICA, INC.                            )
                                                   )
                                                   )
               Defendants.                         )
                                             ORDER
       AND NOW, this 22nd day of October, 2019, upon consideration of Plaintiffs’ Amended
Motion to Approve Collective Action Settlement, [ECF 50], it is HEREBY ORDERED as
follows:
       (1) The amended Settlement Agreement attached to Plaintiffs’ motion as Exhibit 1, [ECF
           50-1], is APPROVED in its entirety.
       (2) The parties are directed to implement and complete the notice and claims process
           described in the Settlement Agreement.
       (3) The parties are directed to submit a joint order dismissing all settlement opt-in class
           members after the settlement notice process is completed.
       (4) The parties are directed to submit a status report, advising the Court of the parties’
           progress toward completing the notice and claims process on January 22, 2020, if
           the process has not been completed by that date.


                                              BY THE COURT:


                                              /s/ J. Nicholas Ranjan
                                              United States District Judge
